Exhibit 10.1

TENTH ALLONGE TO SENIOR SECURED CONVERTIBLE NOTE

 

This TENTH Allonge (the "Tenth Allonge"), dated as of August 31, 2015, attached
to and forming a part of the Senior Secured Convertible Note, dated December 14,
2009 (collectively, the "Note"), made by AIRWARE HOLDINGS, INC., a Nevada
corporation (the "Company") F/K/A AirWare, Inc., payable to the order of
STOCKBRIDGE ENTERPRISES, L.P., a Nevada limited partnership (the "Holder"), in
the principal amount of $500,000 is entered into by the Company and Holder as of
the date above. AirWare, Inc., an Arizona corporation, originally executed the
Note, and on February 18, 2010 it was merged into the Company in order to change
its domicile from Arizona to Nevada. As a result of the merger, the Company
became the obligor under the Note. On September 2, 2010, the parties entered
into an Allonge. On September 21, 2010, the parties entered into a Second
Allonge, and on October 20, 2010 the parties entered into a Third Allonge. On
August 30, 2011, the parties entered into a Fourth Allonge, which is superseded
by the Fifth Allonge entered into on December 8, 2011.On December 20, 2012, the
parties entered into a Sixth Allonge, which is supplemented by the Seventh
Allonge entered into January 18, 2013. On February 22, 2013, the parties entered
into an Eighth Allonge, which was supplemented by the Ninth Allonge dated August
21, 2013. The Ninth Allonge is supplemented by this Tenth Allonge.

WHEREAS, the Company is in compliance with the Note and the related documents,
also dated December 14, 2009, including the Securities Purchase Agreement,
Patent Security Agreement, Security Agreement, and Guaranty (collectively, the
“Transaction Documents”); and

WHEREAS, on March 20, 2012, through an equity exchange agreement, Airware Labs
Corp. (“Airware”) acquired all of the issued and outstanding stock of the
Company in exchange for shares of Airware’s newly-issued common stock, and the
Company became a wholly owned subsidiary of Airware; and

WHEREAS, the Company and the Holder agree to further amend the Note in
accordance with the terms set forth in this Tenth Allonge.

NOW THEREFORE, in consideration of the mutual covenants and for other good and
valuable consideration, the parties agree as follows:

1. Paragraph (a) of Section 1, "General Terms," of the Note is hereby amended
and restated in their entirety as follows:

1. GENERAL TERMS.

(a) Payment of Principal. On the Maturity Date, the Company shall pay to Holder
an amount in cash representing all outstanding Principal, accrued and unpaid
Interest. The “Maturity Date” shall be September 30, 2017, as may be extended at
the option of the Holder (i) in the event that, and for so long as, an Event of
Default (as defined below) shall have occurred and be continuing on the Maturity
Date (as may be extended pursuant to this Section 1) or any event shall have
occurred and be continuing on the Maturity Date (as may be extended pursuant to
this Section 1) that with the passage of time and the failure to cure would
result in an Event of Default. 

2. In all other respects, the Note is confirmed, ratified, and approved and, as
amended by the Fifth Allonge, the Sixth Allonge, the Seventh Allonge, the Eighth
Allonge, the Ninth Allonge and this Tenth Allonge shall continue in full force
and effect.

3. This Tenth Allonge will be effective upon the Company's issuance to the
Holder of: (i) an additional warrant exercisable to purchase 3,500,000 shares of
Common Stock of Airware Labs Corp. at a price equal to the lower of (a) $.10 or
(b) the lowest Closing Price during the ten (10) Trading Days immediately
preceding the exercise date, or as subsequently adjusted as provided in Section
8 of the Warrant Agreement,. for a term of five years, which Warrant vests
immediately. The Warrant will be in the form set forth as Exhibit A hereto.

IN WITNESS WHEREOF, the Company and Holder have caused this Tenth Allonge to be
executed and delivered by their respective duly authorized officers as of the
date and year first above written.

 

[Remainder of page intentionally left blank; signature page to follow]

 

 

 

 

AIRWARE HOLDINGS, INC.

 

 

By:   /s/ Jeffrey I. Rassas                                  

 Jeffrey I. Rassas

 

Its: _______________________________

 

AIRWARE LABS CORP.

 

 

By:   /s/ Jeffrey I. Rassas                                  

 Jeffrey I. Rassas

 

Its: Chief Executive Officer

 

 

Accepted and agreed to:

 

STOCKBRIDGE ENTERPRISES, L.P.

 

 

By:   /s/ Mitch Saltz                                           

 Mitch Saltz

 

Its: _______________________________

